      Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 1 of 7




1    DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
2    O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
3    San Francisco, CA 94111
     Telephone: (415) 984-8700
4    Facsimile: (415) 984-8701

5
     Attorney for Defendants Apple Inc. and Apple Distribution
6    International Ltd.

7
8                              UNITED STATES DISTRICT COURT
9                           NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
     MARK MAHON,                                     Case No. 5:20-cv-01523-BLF
12
                       Plaintiff,                    ADMINISTRATIVE MOTION OF APPLE
13                                                   INC., ENTERTAINMENT ONE US LP,
            v.                                       GOOGLE LLC AND MAINSAIL LLC TO
14                                                   CONSIDER WHETHER CASES SHOULD
     MAINSAIL LLC, et al.,                           BE RELATED PURSUANT TO CIVIL L.R.
15                                                   3-12 AND 7-11
                       Defendants.
16
                                                    Judge: Hon. Beth Labson Freeman
17
18
19
20
21
22
23
24
25
26
27
28
          ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                          MAINSAIL LLC TO RELATE CASES
                                                              CASE NO. 5:20-CV-01523-BLF
          Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 2 of 7




1                                    NOTICE OF MOTION AND MOTION

2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

3             PLEASE TAKE NOTICE that, pursuant to Civil Local Rules 3-12 and 7-11, defendants

4    Apple Inc.,1 Entertainment One US LP,2 Google LLC3 and Mainsail LLC4 (collectively, “the

5    Defendants”) named in the below-listed actions (the “Actions”), hereby move this Court to

6    consider whether the following Northern District of California cases should be related:

7                •   Mahon v. Mainsail LLC, et al., Case No. 5:20-cv-01523-BLF

8                •   Mahon v. YouTube LLC, et al., Case No. 3:20-cv-01525-SK

9                •   Mahon v. Entertainment One US LP, et al., Case No. 4:20-cv-01527-SBA

10               •   Mahon v. Alphabet Inc., et al., Case No. 3:20-cv-01530-JSC

11               •   Mahon v. Apple Inc., et al., Case No. 4:20-cv-01534-JSW

12            True and correct copies of the operative complaints in each of the Actions are submitted

13   with this motion, attached as exhibits to the Declaration of David R. Eberhart.

14                           MEMORANDUM OF POINTS AND AUTHORITIES

15            Defendants respectfully request that the court deem the Actions to be related pursuant to

16   Civil Local Rule 3-12 and assigned to the Hon. Beth Labson Freeman, the judge assigned to the

17   lowest-numbered case.

18   I.       LEGAL STANDARD

19            Civil Local Rule 3-12 (“Local Rule 3-12”) requires a party that knows or learns that an

20   action is related to another action that is or was pending in this district to “file in the lowest-

21   numbered case an Administrative Motion to Consider Whether Cases Should be Related, pursuant

22   to Civil L.R. 7-11.” Civil L.R. 3-12(b). An action is related to another action when the following

23
     1
        Case No. 4:20-cv-01534-JSW names as defendants Apple Inc.; iTunes Store; and Apple
24   Distribution International Ltd. (referred to herein as “Apple”).
     2
       Case No. 20-cv-01527-SBA names as defendants Entertainment One US LP; Entertainment One
25   Licensing US, Inc.; Entertainment One Ltd.; and E1 Entertainment UK Ltd. (referred to herein as
     “Entertainment One”).
26   3
       Case No. 3:20-cv-01525-SK names as defendants YouTube LLC and “Google LLC. D/B/A You
     Tube” and Case No. 3:20-cv-01530-JSC names as defendants Alphabet Inc.; Google LLC; and
27   Google Play (referred to herein as “Google”).
     4
       Case No. 5:20-cv-01523-BLF names as defendants Mainsail LLC; Shoreline Entertainment, Inc.;
28   and Sam Eigen, an individual (referred to herein as “Mainsail”).
                                                      1
              ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                              MAINSAIL LLC TO RELATE CASES
                                                                  CASE NO. 5:20-CV-01523-BLF
       Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 3 of 7




1    two conditions are met: (i) “[t]he actions concern substantially the same parties, property,

2    transaction or event;” and (ii) [i]t appears likely that there will be an unduly burdensome

3    duplication of labor and expense or conflicting results if the cases are conducted before different

4    Judges.” Civil L.R. 3-12(a).

5    II.    THE ACTIONS SHOULD BE DEEMED RELATED UNDER LOCAL RULE 3-12

6           Defendants submit that the Actions meet the requirements set forth in Local Rule 3-12 and,

7    accordingly, should be deemed related.

8           First, “[t]he actions concern substantially the same parties, property…and event[s].” Civil

9    L.R. 3-12(a). Each of the substantially similar complaints was filed by Mark Mahon, a self-

10   described “writer, producer and director based in Cork, Ireland.” (Mainsail Compl. ¶ 7; YouTube

11   Compl. ¶ 6; Entertainment One Compl. ¶ 7; Alphabet Compl. ¶ 6; Apple Compl. ¶ 7). In addition,

12   in each of his complaints, Mr. Mahon alleges that the named defendants infringed certain of his

13   alleged rights in the film Strength and Honor (the “Film”). (Mainsail Compl. ¶¶ 22-25, 56-70;

14   YouTube Compl. ¶¶ 13-16, 40-53; Entertainment One Compl. ¶¶ 16-19, 44-58; Alphabet Compl.

15   ¶¶ 14-17, 42-55; Apple Compl. ¶¶ 14-17, 44-57). Further, Mr. Mahon’s theory of infringement

16   set forth in each action is based on a series of events that includes each of the defendants named

17   in the Actions. In particular, Mr. Mahon alleges that:

18              •   In 2006, Mr. Mahon assigned his rights in the Film to Maron Pictures, which, in

19                  2009, assigned to Mainsail the right to distribute the film in all global territories

20                  except for North America and Ireland. (Mainsail Compl. ¶¶ 26, 28; YouTube

21                  Compl. ¶¶ 17, 19; Entertainment One Compl. ¶¶ 20, 22; Alphabet Compl. ¶¶ 18,

22                  20; Apple Compl. ¶¶ 18, 20).

23              •   Following this assignment, on May 16, 2009, Mainsail granted Entertainment One

24                  all linear distribution rights in the Film, including by all means of downloading and

25                  streaming, for a 15 year term beginning in early 2010. (Mainsail Compl. ¶ 28;

26                  YouTube Compl. ¶ 36 & Ex. 41; Entertainment One Compl. ¶ 41 & Ex. 42;

27                  Alphabet Compl. ¶ 36 & Ex. 40; Apple Compl. ¶ 41 & Ex. 43).

28              •   Around 2010, when the Film was released in Ireland and Europe, a dispute arose
                                                      2
            ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                            MAINSAIL LLC TO RELATE CASES
                                                                CASE NO. 5:20-CV-01523-BLF
       Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 4 of 7




1                   between Mr. Mahon and Mainsail relating to the Film’s release, and Mr. Mahon

2                   later filed a state court action against Mainsail in California, in which judgment was

3                   entered in favor of Mainsail. (Mainsail Compl. ¶¶ 29-53; YouTube Compl. ¶¶ 20-

4                   31; Entertainment One Compl. ¶¶ 23-34; Alphabet Compl. ¶¶ 21-32; Apple Compl.

5                   ¶¶ 21-32).

6               •   Prior to filing this action, on October 1, 2015, Mr. Mahon sent Maron Pictures a

7                   Notice of Contract Revocation, which he purports revoked all of Maron Pictures’

8                   rights in the film. (Mainsail Compl. ¶ 42; YouTube Compl. ¶ 28; Entertainment

9                   One Compl. ¶ 31; Alphabet Compl. ¶ 29; Apple Compl. ¶ 29).

10              •   Entertainment One licensed the rights in the film to Google and Apple, which, at

11                  certain times, seemingly made the Film available for streaming and download on

12                  their respective film distribution platforms. (Mainsail Compl. Ex. 38; YouTube

13                  Compl. ¶¶ 34-39; Entertainment One Compl. ¶¶ 39-43; Alphabet Compl. ¶¶ 35-41;

14                  Apple Compl. ¶¶ 35-43).

15          Accordingly, because the Actions concern the same properties, parties and events, the first

16   prong of Local Rule 3-12 has been met.

17          Second, “[i]t appears likely that there will be an unduly burdensome duplication of labor

18   and expense or conflicting results if the cases are conducted before different Judges.” Civil L.R.

19   3-12(a). The Actions make substantially similar allegations against each of the defendants named

20   therein. As such, they will implicate similar factual and legal issues relating to the events alleged

21   by Mr. Mahon, including: (i) whether Maron Pictures properly assigned distribution rights in the

22   Film to Mainsail; (ii) whether Mainsail properly granted the linear distribution rights in the Film

23   to Entertainment One; (iii) whether Entertainment One properly licensed the film for streaming

24   and download to Apple and Google; (iv) whether Mr. Mahon properly terminated his assignment

25   of the Film to Maron Pictures; (v) if Mr. Mahon did properly terminate his assignment to Maron

26   Pictures, what, if any, effect this would have on the licenses granted to Mainsail, Entertainment

27   One, Apple and Google, all of which preceded such purported termination; (vi) what effect, if any,

28   Mr. Mahon’s California state court litigation against Mainsail has on the issues and claims raised
                                                      3
            ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                            MAINSAIL LLC TO RELATE CASES
                                                                CASE NO. 5:20-CV-01523-BLF
       Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 5 of 7




1    in the Actions; (vii) whether the alleged events resulted in infringement liability for the

2    Defendants.

3           Accordingly, there will necessarily be significant overlap with respect to the evidence that

4    will be required in each of the Actions, and, therefore, the discovery that will be sought by the

5    parties. This includes evidence and discovery relating to: (i) the governing agreements between

6    Mr. Mahon and Maron Pictures, Maron Pictures and Mainsail, Mainsail and Entertainment One,

7    and Entertainment One and Apple and Google, respectively; (ii) Mr. Mahon’s purported

8    termination of his agreement with Maron Pictures; (iii) Mr. Mahon’s previous action against

9    Mainsail; (iv) actual damages suffered by Mr. Mahon resulting from any alleged infringement;

10   and (v) information concerning the total number of downloads and streams of the Film on Apple

11   and Google’s film distribution platforms.

12          Given the factual and legal overlap of the actions, and the role each defendant plays in the

13   series of events that Mr. Mahon alleges as his theory of infringement, there will be an unduly

14   burdensome duplication of labor and expense—and a significant risk of inconsistent decisions and

15   conflicting results—if the five Actions are handled by five different judges. Relating the Actions

16   will help prevent inconsistent pretrial rulings and conserve the resources of the plaintiff, the

17   defendants’ counsel, and the judiciary. The second prong of Local Rules 3-12 has therefore been

18   met.

19   III.   CONCLUSION

20          For the foregoing reasons, Defendants request that the Court designate the Actions as

21   related and that they be assigned to the judge in the lowest-numbered case.

22
23
     DATED: April 8, 2020
24                                                  O’MELVENY & MYERS LLP
25                                                  By: /s/ David R. Eberhart
26                                                  O’MELVENY & MYERS LLP
                                                    DAVID R. EBERHART
27                                                  deberhart@omm.com
                                                    Two Embarcadero Center, 28th Floor
28                                                  San Francisco, CA 94111
                                                     4
            ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                            MAINSAIL LLC TO RELATE CASES
                                                                CASE NO. 5:20-CV-01523-BLF
      Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 6 of 7




1                                           Telephone: (415) 984-8700
                                            Facsimile: (415) 984-8701
2
                                            Attorney for Defendant Apple, Inc.
3    DATED: April 8, 2020

4                                           MAYER BROWN LLP

5                                           By: /s/ A. John P. Mancini
                                            MAYER BROWN LLP
6                                           A. JOHN P. MANCINI
                                            jmancini@mayerbrown.com
7                                           OLENA V. RIPNICK-O’FARRELL
                                            oripnick-ofarrell@mayerbrown.com
8                                           1221 Avenue of the Americas
                                            New York, NY, 10020-1001
9                                           Telephone: (212) 506-2500
                                            Facsimile: (212) 262-1910
10
                                            GRAHAM (GRAY) BUCCIGROSS (234558)
11                                          gbuccigross@mayerbrown.com
                                            Two Palo Alto Square, Suite 300
12                                          3000 El Camino Real
                                            Palo Alto, CA 94306-2112
13                                          Telephone: (650) 331-2000
                                            Facsimile: (650) 331-2060
14
                                            Attorneys for Defendants YouTube LLC and
15                                          Google LLC
16   DATED: April 8, 2020
                                            WINSTON & STRAWN LLP
17
                                            By: /s/ Thomas James Kearney
18
                                            WINSTON & STRAWN LLP
19                                          THOMAS JAMES KEARNEY
                                            TKearney@winston.com
20                                          101 California Street
                                            San Francisco, CA 94111
21                                          New York, NY, 10020-1001
                                            Telephone: (415) 591-1000
22                                          Facsimile: (415) 591-1400

23                                          Attorney for Defendant Entertainment One US LP
     DATED: April 8, 2020
24
                                            CHARNLEY RIAN LLP
25
                                            By: /s/ Richard L. Charnley
26                                          CHARNLEY RIAN LLP
                                            RICHARD L. CHARNLEY
27                                          rlc@charnleyrian.com
                                            NICOLE WATERS UHLMANN
28
                                             5
          ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                          MAINSAIL LLC TO RELATE CASES
                                                              CASE NO. 5:20-CV-01523-BLF
     Case 4:20-cv-01523-YGR Document 23 Filed 04/08/20 Page 7 of 7




1                                          nwu@charnleyrian.com
                                           12121 Wilshire Boulevard, Suite 600
2                                          Los Angeles, CA 90025
                                           Telephone: (310) 321-4300
3                                          Facsimile: (310) 893-0273

4                                          Attorney for Defendant Mainsail LLC

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
         ADMINISTRATIVE MOTION OF APPLE INC., ENTERTAINMENT ONE US LP, GOOGLE LLC AND
                                                         MAINSAIL LLC TO RELATE CASES
                                                             CASE NO. 5:20-CV-01523-BLF
